ORDER

PER CURIAM.
Fredrick A. Barnes appeals from the trial court’s judgment convicting him of first-degree assault, forcible rape, forcible sodomy, first-degree robbery, first-degree arson, first-degree endangering the welfare of a child, third-degree assault, and five counts of armed criminal action. We have reviewed the briefs of the parties and the record on appeal and conclude the State presented sufficient evidence to support the trial court’s judgment. State v. Beam, 334 S.W.3d 699, 707 (Mo.App. E.D. 2011). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).